First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of zinc and a probiotic component in the reply filed on March 30, 2022 is acknowledged.  Based on applicant’s election, claims 1-5 and 10 will be examined according to MPEP § 803.02.
Claims 6-9 and 11-20 stand withdrawn from further consideration as being drawn to a nonelected species.  The examiner notes applicant’s statement that 17-20 also reads on the elected group and species.  However, unlike claim 10, claim 17 requires the additional presence of xylitol and/or poloxamer.  Again, it is noted that the claims will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “between about."  The term “between” delineates only numerical values between the recited value where the term “about” may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite). 
For this reason, the skilled artisan would be unable to determine the metes and bound of the claimed invention.
It is suggested the phrase “between about” be rewritten as either “between” or “about”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Best Practice Journal (BPJ), 2013; Yousefichaijan et al., 2017; Fashner et al., 2012; Litak, 2005 in view of Fabio et al. (US 2016/0158156) and Bortz (US 2018/0280430).
The beneficial effect of zinc and probiotics, such as, Lactobacillus acidophilus and Bifidobacterium animalis, for treatment of cold was known in the art at the time of the present invention (see BPJ, especially Table 1; Yousefichaijan et al., especially page 189, left col., lines 18-21; Fashner et al., 2012, especially Abstract, Tables 2, 3 and 5).  
The art also teaches (i) zinc in high doses, i.e., >40 mg/day is toxic (see BPJ, Table 1); (ii) intranasal administration of zinc and that it can be administered with other supportive treatments of cold (see Yousefichaijan et al., Abstract, page 188, right col., lines 17-20) and (iii) the effect of zinc on cold viruses is optimized by intranasal administration and the combination of zinc, sodium chloride and water for intranasal administration (see Litak, Intranasal Zinc: A Better Route and The Research, 1st and 3rd paragraphs).  
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, based on the combination BPJ, Yousefichaijan, Fashner and Litak, the production of an aqueous solution comprising zinc and a probiotic, such as, Lactobacillus acidophilus and Bifidobacterium animalis, as set forth above, for treatment of cold would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been 
individually taught in the prior art for treatment of the same disorder(s).  
Based on the teaching of BPJ, the use of zinc in an amount less than 40 mg in combination with a probiotic for treating cold is rendered prima facie obvious.  
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Because the determination of amounts of active ingredients in a composition is routine in the medical art, optimizing the prior art composition by obtaining the amounts of zinc that would be less toxic is rendered prima facie obvious.  As noted by the Court, “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

The combination of BPJ, Yousefichaijan, Fashner and Litak does not teach combining a dry powder comprising zinc and an aqueous diluent at the time of administration to the nasal cavity.

However, reconstituting medicine by combining dry powders, comprising zinc, with a liquid substance for intranasal administration to a patient is known in the art (see for example, Fabio, Abstract; especially paragraphs [0011]-[0019]; Bortz, especially paragraphs [0112]-[0113]).  Additionally, it is known in the art, that for extended storage, dry powder, for example, in a capsule, is more stable (see for example, Fabio, paragraph [0026]).  Therefore, absence a showing of criticality, said limitation is not considered a patentable distinction.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628